2
1




                                   NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted November 21, 2013∗
                                         Decided November 27, 2013

                                                   Before

                                     DIANE P. WOOD, Chief Judge

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     ANN CLAIRE WILLIAMS, Circuit Judge



    No. 13-2546                                                      Appeal from the United
    UNITED STATES OF AMERICA,                                        States District Court for the
                                                                     Northern District of Illinois,
             Plaintiff-Appellee,                                     Western Division.

             v.                                                      No. 93 CR 20024-6
                                                                     Philip G. Reinhard, Judge.
    MICHAEL GILLESPIE,

             Defendant-Appellant.


                                                    Order

        After the Sentencing Commission reduced the Guideline ranges for crack-cocaine
    offenses, with retroactive effect (see Amendment 750), Michael Gillespie asked the
    district court to reduce his sentence. See 18 U.S.C. §3582(c). The judge denied his
    motion, stating that the latest amended Guideline does not change Gillespie’s range
    because his relevant conduct exceeds 8.4 kilograms of cocaine, and he therefore retains
    the highest sentencing level even after the recent changes. (At sentencing, the district



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-2546                                                                   Page 2

judge had found Gillespie responsible for more than 9 kilograms of crack cocaine and
more than 5 kilograms of powder cocaine.)

    Gillespie contends on appeal that the district court should have held a new
sentencing hearing and redetermined the quantity of cocaine for which he is
responsible. But Dillon v. United States, 560 U.S. 817 (2010), holds that a motion under
§3582(c) does not call for a fresh sentencing. Instead the district court proceeds on the
basis of conclusions already reached, changing only the Guidelines that have been
retroactively revised. The district court followed the approach of Dillon, and its
judgment is affirmed.